Case 20-21593-jrs   Doc 15    Filed 12/07/20 Entered 12/08/20 12:55:42        Desc Main
                              Document      Page 1 of 2


              r"
                             CREDITOR MAILING LIST
                               AMENDED 12/7/2020


     age Electronic Registration Systems Inc
 o,The Corporation Trust Company                             Filed in U.S.
                                                                           B
Corporation Trust Center                                             Atlanta,ankruptcy
                                                               M. Regina Georgia
                                                                                       Court
                                                                           Thomas, Clerk
1209 Orange St
Wilmington, DE 19801                                                          2020

Capital One Home Loans, LLC                                        Deput Clerk
do Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

 Freddie Mac
 8200 Jones Branch Drive
 McLean, VA 22102-3110

 Wilmington Savings Fund Society, FSB
 c/o Controllers Office
 500 Delaware Avenue
 Wilmington, DE 19801

 Residential Credit Opportunities Trust V-E
 c/o Wilmington Savings Fund Society, FSB
 500 Delaware Avenue
 11th Floor
 Wilmington, DE 19801

 American Mortgage Invest tent Partners..Management,. LLC
 Loss Mitigation Dept,
 3020 Old Ranch Parkway
 Ste 180
 Seal Beach, CA 90740

 Rubin Lublin LLC
 do Peter Lublin
 3145 Avalon Ridge Place
 Peachtree Corners, GA 30071
Case 20-21593-jrs   Doc 15   Filed 12/07/20 Entered 12/08/20 12:55:42   Desc Main
                             Document      Page 2 of 2




 Residential Credit Opportunities Trust V-C
 c/o Wilmington Savings Fund Society, FSB
 500 Delaware Avenue
 11th Floor
 Wilmington, DE 19801

 AMIP Management, LLC
 do National Registered Agents, Inc.
 1209 Orange Street
 Wilmington, DE 19801

 FCI Lender Services, Inc.
 do Cogency Global Inc.
 900 Old Roswell Lakes Parkway
 Suite 310
 Roswell, GA 30078

 Department of the Treasury
 Internal Revenue Service
 P.O. Box 621503
 Atlanta, GA 30362-1503

 Forsyth County Tax Commissioner
 1092 Tribble Gap Rd.
 Cumming, GA 30040-2236

 Sawnee View Farms HOA
 P.O. Box 1546
 Cumming, GA 30028
